DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on November 17, 2021 has been fully considered. The amendment to instant claim 1is acknowledged. Specifically, claim 1 has been amended to include a limitation of the density of the bead expanded article being 0.2 g/cc or less. This limitation was not previously presented and was taken from instant specification ([0015] of instant specification). In light of the amendment filed by Applicant, all previous rejections cited below are maintained but suitably framed to better address the newly added limitations. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

3.  Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawakami et al (JP 2013-067740, based on machine English translation), as evidenced by Hahn et al (US 2007/0112082).

4. The rejection is adequately set forth on pages 3-5 of an Office action mailed on September 16, 2021 and is incorporated here by reference.

5. With respect to amended claim 1, Kawakami et al discloses the molded bead foam having density preferably 0.05-0.5 g/cc, more preferably 0.1-0.4 g/cc ([0012]).
Thus, the foam having density of 0.2 g/cc or less is within the teachings of Kawakami et al. 

6. Though Kawakami et al does not explicitly and with sufficient specificity, such as by the way of single example, show the foam having both the value obtained by dividing the 10% compression strength by density of 9 MPa.cm3/g or more and density of 0.2 g/cc or less, since the molded foam of Kawakami et al is substantially the same as that claimed and disclosed in instant invention, i.e. a polycarbonate-based bead foam comprising closed cells, specified as having the value obtained by dividing the 10% compression strength by density is 5 or more, or 7 or more, with exemplified values of 9.6 and 8.7 (Table 1), and density of preferably 0.05-0.5 g/cc, more preferably 0.1 g/cc,  Kawakami et al will inherently comprise, or alternatively, would be reasonably expected to comprise the properties, that are either the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention as well, including the value obtained by dividing the 10% compression strength by density of 9 MPa.cm3/g or more at the density of 0.2 g/cc or less. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed foam moldings, if not taught, may be very well met by the molded foam of Kawakami et al, since the molded foams of Kawakami et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

 the value obtained by dividing the 10% compression strength by density and of the density of the molded foam of Kawakami et al are overlapping with the corresponding ranges as claimed in instant invention.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific molding and expanding conditions, e.g. steam pressure, so to produce the molded foam having a desired combination of properties, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8. In the alternative, it is further noted that the specific Example 3 of Kawakami et al shows the foam having density of 0.168 g/cc, i.e. lower than 0.2 g/cc, and the value obtained by dividing the 10% compression strength by density of 8.7 (Table 1 of Kawakami et al).
 obtained by dividing the 10% compression strength by density of 8.7 is not overlapping with the value of 9.0 as claimed in instant invention, it is the examiner’s position that the values of 8.7 and 9.0 are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
It is further noted that under 35 USC 103 a preferred embodiment such as a specific example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al (JP 2013-067740, based on machine English translation) in view of Ruckdaschel et al (WO 2016/102246), as evidenced by Hahn et al (US 2007/0112082).


10. The rejection adequately set forth on pages 5-10 of an Office action mailed on September 16, 2021 and the discussion set forth in paragraphs 5-8 above are incorporated here by reference.

Response to Arguments
11.  Applicant's arguments filed on November 17, 2021 have been fully considered but they are moot in light of discussion set forth in paragraphs 5-8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764